DETAILED ACTION
This is the first Office Action regarding application number 17/294,823, filed on 05/26/2021, which is a 371 of PCT/JP2019/048096, filed on 12/09/2019, and which claims foreign priority to JP 2018-232755, filed on 12/12/2018.
This action is in response to the Applicant’s Response received 06/29/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 6-21 are currently pending.
Claims 1-15 are cancelled.
Claims 6-21 are new.
Claims 6-21 are examined below.
No claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 6-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-21 of U.S. Application No. 17/297,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claims 6-21, the ‘160 application describes nearly the same inventive subject matter, with the only difference being the intended use recited in the claim preambles and the description of the titanium oxide layer’s intended use as an electron transport layer, compared to an N-type semiconductor layer in the instant claims. The claims of the instant application describe and recite essentially the same exact method steps of subject a member serving as a light-transmissive electrode layer to cathode polarization in a treatment solution containing a Ti component to thereby form, on the member, a titanium oxide layer.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 102/103 as being anticipated, or in the alternative, unpatentable over CHIGANE (“Preparation of Hollow Titanium Dioxide Shell Thin Films by Electrophoresis and Electrolysis for Dye-Sensitized Solar Cells”).
Regarding claim 6, CHIGANE teaches a laminate producing method for producing a laminate serving as a light-transmissive electrode layer and an electron transport layer, the method comprising: subjecting a member serving as the light-transmissive electrode layer (FTO-coated glass plate used as working electrode) to cathode polarization in a treatment solution containing a Ti component (0.05 mol dm−3 ammonium hexafluorotitanate) to thereby form, on the member, a titanium oxide layer that becomes the N-type semiconductor layer (forms a titanium oxide layer, page E5, right col. under experimental heading).
The examiner asserts that the various layers of the perovskite solar cell are each recited only in the preamble as a statement of the laminate’s intended use, and are not required by the claim. No other dependent claim refers to or relies upon any of the other recited layers from the preamble, further supporting the examiner’s position that these layers are merely an example of a possible intended use.
Assuming strictly for sake of argument that a more proper interpretation would in fact require the several layers of a perovskite solar cell, the examiner asserts by official notice that the incorporation of these additional layers to form the most standard type of perovskite solar cell using the titanium oxide layer is well-known. Skilled artisans would instantly and unquestionably understand that the titanium oxide layer formed for the one type of organic solar cell formed in CHIGANE would be applicable and useful in other organic solar cells such as perovskite solar cells.

Regarding claim 7, CHIGANE teaches or would have suggested the laminate producing method according to claim 6, wherein a Ti content of the treatment solution is not less than 0.004 mol/L and not more than 1.300 mol/L (the value of 0.05 mol/dm3 or 0.04 mol/L falls within the claimed range).

Regarding claims 8 and 9, CHIGANE teaches or would have suggested the laminate producing method according to claims 6 and 7, wherein the Ti component is at least one selected from the group consisting of hexafluorotitanic acid, potassium hexafluorotitanate, sodium hexafluorotitanate, ammonium hexafluorotitanate (CHIGANE teaches ammounium hexafluorotitanate), ammonium titanyl oxalate, potassium titanyl oxalate dihydrate, titanium sulfate, and titanium lactate.


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHIGANE (“Preparation of Hollow Titanium Dioxide Shell Thin Films by Electrophoresis and Electrolysis for Dye-Sensitized Solar Cells”) in view of CHIGANE-2 (“Titanium dioxide thin films prepared by electrolysis from aqueous solution of titanium-lactic acid complex for dye-sensitized solar cells”).
Regarding claims 10-13, CHIGANE teaches or would have suggested the laminate producing method according to claims 6-9, but does not disclose expressly that current is applied at a current density of not less than 0.01 A/dm2 and less than 1.00 A/dm2 with the member serving as the light-transmissive electrode layer being used as a cathode.
CHIGANE-2 teaches a very similar laminate producing method for a titanium oxide layer, where a Ti-containing treatment solution is polarized to form a layer by electrolysis using a current density of 3 mA/cm2 (or 0.3 A/dm2) (experimental details section bridging pages 3510-3511).
It would have been obvious to skilled artisans to modify the method of CHIGANE and use the electrolysis current density of 0.3 A/dm2 as taught by CHIGANE-2 because is a sufficient charge density to prepare a titanium oxide film on a substrate. 


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHIGANE (“Preparation of Hollow Titanium Dioxide Shell Thin Films by Electrophoresis and Electrolysis for Dye-Sensitized Solar Cells”) in view of XU (US 2013/0327386 A1).
Regarding claims 14-17, CHICANE teaches or would have suggested the formation of a titanium oxide layer for a dye-sensitized solar cell as described above in the rejection of claims 6-9. CHICANE does not describe in detail all of the various layers generally present in a dye-sensitized solar cell, but focuses primarily on the titanium oxide layer production method using electrical polarization. CHICANE does, however, describe that a light-transmissive electrode layer of FTO is utilized for the deposition of titanium oxide thereon. CHICANE further suggests that the use of the disclosed layer forming process “provides a high possibility of enhancement of efficiency of DSSC” (pg. E8). Thus, skilled artisans would naturally look to prior art documents to which it would be possible to incorporate the concepts taught by CHICANE, and the solar cell structures described therein.
XU teaches a common structure and set of materials for the construction of a DSSC. XU teaches that the dye-sensitized solar cell includes a light-transmissive electrode layer (para. 36 and transparent conductive layers), an N-type semiconductor layer (intrinsically n-type TiO2 semiconductor, para. 38), a P-type semiconductor layer (CuI, para. 49) and a counter electrode layer (para. 50) in this order (Fig. 1A).

    PNG
    media_image1.png
    483
    458
    media_image1.png
    Greyscale

It would have been obvious to skilled artisans to combine together the teachings of CHICANE and XU to form a typical DSSC (XU, para. 3 describes a generic DSSC and its operating principles) using the concepts of CHICANE’s titanium oxide layer formation method to achieve an enhancement of efficiency as predicted by CHICANE.


Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over CHIGANE (“Preparation of Hollow Titanium Dioxide Shell Thin Films by Electrophoresis and Electrolysis for Dye-Sensitized Solar Cells”) in view of CHIGANE-2 (“Titanium dioxide thin films prepared by electrolysis from aqueous solution of titanium-lactic acid complex for dye-sensitized solar cells”) and XU (US 2013/0327386 A1).
Regarding claims 18-21, the combination of CHICANE and CHICANE-2 (together referred as “CHICANE” in this rejection group) teaches or would have suggested the formation of a titanium oxide layer for a dye-sensitized solar cell as described above in the rejection of claims 10-13. CHICANE does not describe in detail all of the various layers generally present in a dye-sensitized solar cell, but focuses primarily on the titanium oxide layer production method using electrical polarization. CHICANE does, however, describe that a light-transmissive electrode layer of FTO is utilized for the deposition of titanium oxide thereon. CHICANE further suggests that the use of the disclosed layer forming process “provides a high possibility of enhancement of efficiency of DSSC” (pg. E8). Thus, skilled artisans would naturally look to prior art documents to which it would be possible to incorporate the concepts taught by CHICANE, and the solar cell structures described therein.
XU teaches a common structure and set of materials for the construction of a DSSC. XU teaches that the dye-sensitized solar cell includes a light-transmissive electrode layer (para. 36 and transparent conductive layers), an N-type semiconductor layer (intrinsically n-type TiO2 semiconductor, para. 38), a P-type semiconductor layer (CuI, para. 49) and a counter electrode layer (para. 50) in this order (Fig. 1A).

    PNG
    media_image1.png
    483
    458
    media_image1.png
    Greyscale

It would have been obvious to skilled artisans to combine together the teachings of CHICANE and XU to form a typical DSSC (XU, para. 3 describes a generic DSSC and its operating principles) using the concepts of CHICANE’s titanium oxide layer formation method to achieve an enhancement of efficiency as predicted by CHICANE.


Conclusion
No claim is allowed.
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721